The opinion of the court was delivered by
Bodine, J.
The prosecutor seeks a writ of certiorari to review an order of the Essex County Court of Common Pleas reversing an order dismissing a petition for compensation filed with the workmen’s compensation bureau.
The defendant’s husband died while at work in the prosecutor’s business. The proofs indicate that the immediate *396cause of death was heart failure, whether due to a chronic ailment or an accident arising out of the employment need not now be determined. The bureau found that the death was not due to an accident arising out of the employment. This finding was reversed by the Court of Common Pleas, relying upon Standard Water Systems Co. v. Ort, 10 N. J. Mis. R. 659; 160 Atl. Rep. 523. That case was reversed in the Court of Errors and Appeals, 110 N. J. L. 586; 166 Atl. Rep. 335.
It seems to us from the record that a debatable question is presented as to whether death was due to natural causes or to an accident arising out of the employment. The bureau, after the reversal by the Court of Common Pleas, made an award of compensation.
The writ may issue.